Title: From George Washington to Major General Horatio Gates, 4 August 1777
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Philadelphia Aug. 4th 1777.

You will perceive by the inclosed copy of a letter from Congress, that they have appointed you to the command of the army in the Northern department, and have directed me to order you immediately to repair to that post. I have therefore to desire you will, in persuance of their intention, proceed to the place of your destination, with all the dispatch you can, and take upon you the command of the Northern army accordingly. Wishing you success, and that you may speedily be able to restore the face of affairs in that quarter, I am, with regard, Sir Your most Obedt servant

Go: Washington

